By the Court,
Blair, J.
This cause is brought here by the plaintiff in error from the district court of Uinta county on a writ of error, and what is termed a “transcript.” No bill of exceptions appears to have been made up and signed-in the usual manner and in accordance with a rule of this court, that the alleged errors in the court below may be here reviewed.
The defendant in error files in this court a motion to affirm the judgment of the court below, for the reason that the proceedings of the court below are not presented to this court in such a manner as is required by law and the rules of court to enable this court to review the same.
This court has heretofore held, in the cases of Murrin v. Ullman, Geer v. Murrin, and numerous other cases, that a party to have errors complained of reviewed in this court must have his bill containing all exceptions upon which he relies, together with the motion for a new trial, signed or allowed by the presiding judge of the court below. We see no reason to question the wisdom of the rule and practice so long adhered to by this' court in that regard, the motion of the defendant in error will therefore be sustained, the proceedings in error be dismissed, and the *396judgment of the court below affirmed; but inasmuch as it appears to this court that there were reasonable grounds for the proceeding in error, the five per cent, mentioned in the statute is not allowed in this case.
Peck, J., dissenting.